United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3870
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Charles Leroy Southern, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                              Submitted: April 7, 2016
                               Filed: April 12, 2016
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      While serving a period of supervised release on a federal criminal sentence,
Charles Southern admitted to the district court1 that he had violated his release

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
conditions. The court revoked supervised release and imposed a revocation sentence
of 5 months in prison--a sentence falling below the advisory Guidelines revocation
range--and 41 months of additional supervised release. Mr. Southern appeals, and
argues for reversal that the sentence is substantively unreasonable.

       Upon careful review of the record before us, we reject Mr. Southern’s
argument, and conclude that the sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009). Accordingly, the judgment is
affirmed, and we grant counsel leave to withdraw.
                       ______________________________




                                       -2-